Citation Nr: 1748064	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left shoulder condition.

2. Entitlement to service connection for a low back condition, including degenerative joint disease with mild scoliosis.

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for a bilateral foot condition, including hallux rigidus and gouty arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran served in the Army Reserves from February 1975 to December 1978, and in the Air Force National Guard from June 1979 to October 1995.  The claims file does not currently contain any verification of periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) for these two periods of service.  Therefore, further development is needed to verify any relevant periods of ACDUTRA and INACDUTRA. See 38 U.S.C.A. § 101(22), (23) (West 2014); 38 C.F.R. § 3.6 (2017).  

The Veteran underwent a shoulder VA examination in July 2012.  However, the examiner did not examine the Veteran's left shoulder or offer an opinion on whether his current left shoulder condition is etiologically related to his service.  On remand, the AOJ must obtain a VA examination that addresses the Veteran's left shoulder condition, including the documented pain with overhead activity, decreased range of motion, stiffness and weakness. See December 2013 CAPRI, p. 43. 

In March 2012, the Veteran underwent a VA examination for his low back condition.  The examiner was asked to provide an opinion on whether it is at least as likely as not that the Veteran's current low back disability is caused by a back condition that occurred in August 1973.  However, the Veteran has other in-service instances of low back pain that were not addressed by the examiner. See April 2015 STRs, pp. 5, 11-12.  Moreover, the examiner indicated that the Veteran's low back condition could be hereditary, but failed to clarify whether the Veteran's active duty service aggravated his low back condition.  Thus, on remand, the AOJ should obtain an opinion that addresses the Veteran's other documented in-service low back complaints, and also offers an opinion on whether any hereditary condition was aggravated by his service.

The Veteran underwent a VA examination in connection with his knee conditions in June 2012.  The examiner opined that the Veteran's knee condition is self-limiting and concluded that the Veteran did not have any arthritis.  However, the examiner did not provide any supporting rationale for these opinions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion that contains no supporting rationale has no probative value).  The examiner also did not have the benefit of the July 2012 x-rays which resulted in a diagnosis of early arthritis of the left knee. See October 2012 Private Treatment Records, pp. 3, 8.  On remand, the AOJ should obtain a new VA examination that considers the Veteran's diagnosis of left knee arthritis, provides a supporting rationale for any opinions offered, and specifically addresses the Veteran's in-service knee complaints. See April 2015 STRs, pp. 5, 8, 29; April 2015 STRs, p. 30.

During the Veteran's June 2012 VA examination, the Veteran was also examined for his bilateral foot condition.  The examiner concluded that the Veteran's gouty arthritis was not related to his service.  However, the examiner did not offer a rationale in support of his opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, on remand, the AOJ should obtain an additional opinion with a supporting rationale that addresses whether the Veteran's bilateral foot gouty arthritis is etiologically related to his service.

Accordingly, the case is REMANDED for the following action:

1. Conduct additional development to identify and verify the Veteran's periods of ACDUTRA and INACDUTRA between February 1975 and December 1978 and between June 1979 and October 1995.  Any outstanding service treatment records associated with all periods of ACDUTRA and INACDUTRA should also be obtained. 

2. Obtain all updated treatment records, to include any records from the Memphis VA Medical Center from December 2013 to the present, and associate them with the claims file or virtual record.

3. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses the nature and etiology of the Veteran's left shoulder condition.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder condition is etiologically related to his active duty, ACDUTRA or INACDUTRA service.  In providing this opinion, the examiner should address the pain with overhead activity, decreased range of motion, stiffness and weakness that is documented in the Veteran's VA treatment records. See December 2013 CAPRI, p. 43.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Obtain a new VA examination that addresses the nature and etiology of the Veteran's low back condition, including degenerative joint disease and mild scoliosis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

(a) For each diagnosis identified (including degenerative joint disease and scoliosis), please state whether the disorder is a congenital disease, congenital defect or neither.

For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  As an example, VA considers sickle cell anemia to be a congenital "disease" for VA purposes, whereas refractive error is considered to be a congenital "defect."

(b) For any congenital disease(s), please state whether there was an increase in severity during service.  If the evidence reflects such an increase, indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(c) For any congenital defect, please state whether there is evidence of a superimposed disease or injury during service.

(d) For any diagnosis that is not congenital in nature, please state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in, or is otherwise etiologically related to, the Veteran's service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. Obtain a new VA examination that addresses the nature and etiology of the Veteran's right and left knee conditions.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and left knee conditions are etiologically related to his active duty, ACDUTRA or INACDUTRA service.  In providing this opinion, the examiner should address the Veteran's July 2012 and August 2012 diagnoses of arthritis. See October 2012 Private Treatment Records, pp. 2, 5.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6. If possible, return the claims file to the examiner who conducted the June 2012 VA examination to provide an addendum opinion on the Veteran's bilateral foot condition.  If this examiner is no longer available, the entire claims file should be made available to an appropriate VA examiner.  If a new examination is deemed necessary to provide the requested opinions, one should be scheduled.

The examiner should offer comments, an opinion and a supporting rationale for the following:

For the diagnosis of gouty arthritis, whether it is at least as likely as not that the Veteran's bilateral foot condition, is etiologically related to his active duty, ACDUTRA or INACDUTRA service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




